Decree of the Surrogate’s Court of Queens county, as resettled, denying admission to probate of a paper dated March 29, 1937, as the last will and testament of decedent, on the ground of undue influence, reversed on the law and the facts, with costs to appellants payable out of the estate, and matter remitted to the Surrogate’s Court for the entry of a decree directing that such paper be admitted to probate as the last will and testament of the decedent. In our opinion contestant’s proof was insufficient to warrant the submission to the jury of the issue of undue influence. Appeal from order denying motion to set aside verdict and for a new trial dismissed. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.